Citation Nr: 1028884	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  06-19 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to nonservice-connected disability pension benefits.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The Veteran had active service from March 1974 to March 1978 and 
from September 1980 to July 1987.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  
This case was then Remanded by the Board in February 2009 for 
additional development and readjudication.  

The record reflects that the Veteran requested to be afforded 
with a personal hearing before the Board to be held at the RO 
(i.e., Travel Board hearing) in his June 2006 VA Form 9.  The RO 
subsequently notified the Veteran that he had been scheduled for 
a Travel Board hearing by way of September 2007 correspondence.  
However, he failed to appear for the scheduled hearing and did 
not offer any explanation for such failure.  Accordingly, the 
hearing request is considered withdrawn.  38 C.F.R. § 20.704(d) 
(2009).  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran is not totally disabled by any non-service connected 
disability and is capable of maintaining substantially gainful 
employment consistent with his age, education, and work 
experience.  




CONCLUSION OF LAW

The criteria for entitlement to a non-service connected pension 
have not been met.  38 U.S.C.A. §§ 1502, 1521, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.2, 3.3, 3.321, 3.340, 3.342, 
4.15-4.17 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Statutes and Regulations

The Veteran is seeking non-service-connected VA pension benefits.

A pension is available to a Veteran who served for 90 days or 
more during a period of war, which is not in dispute here, and 
who is permanently and totally disabled due to non-service 
connected disabilities which are not the result of his own 
willful misconduct.  38 U.S.C.A. §§ 1502, 1521(j).  There is 
total disability when there is present any impairment of the mind 
or body which is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340(a)(1).  A disability is permanent if the 
impairment is reasonably certain to continue throughout the life 
of the disabled person.  38 C.F.R. § 3.340(b).  

For the purposes of pension cases, the United States Court of 
Veterans Appeals (Court) has provided an analytical framework for 
determining whether a veteran is unemployable.  See Talley v. 
Derwinski, 2 Vet. App. 282 (1992); Roberts v. Derwinski, 2 Vet. 
App. 387, 390 (1992); and Brown (Clem) v. Derwinski, 2 Vet. App. 
444, 446 (1992).  The holdings in those cases are to the combined 
effect that VA has a duty to ensure: that an appropriate rating 
for each disability of record is assigned using the approach 
mandated by Schafrath v. Derwinski, 1 Vet. App. 589 (1991); that 
"average person" and "unemployability" tests are both applied; 
and that if the benefit may not be awarded under these standards, 
a determination is made as to whether there is entitlement to 
nonservice-connected disability pension on an extra-schedular 
basis.  

In adjudicating pension claims, the RO must assign a percentage 
evaluation for each identifiable disability.  Roberts surpa; 
Talley supra.

Under the "average person" test permanent total disability 
occurs when there is a schedular rating total of 100 percent 
pursuant to the schedule of ratings or when one of the following 
conditions exist: the permanent loss of the use of both hands, or 
of both feet, or of one hand and one foot, or of the sight of 
both eyes, or becoming permanently helpless or permanently 
bedridden.  38 C.F.R. §§ 3.340 and 4.15.  

When the schedular rating is less than total (for a single or 
combination of disabilities), the "unemployability test" 
provides that a total rating may nonetheless be assigned where it 
is shown that a veteran's disabilities render a him or her 
incapable of substantially gainful employment.  Provided that if 
there is only one disability, this disability shall be ratable at 
60 percent or more; or if there are two or more disabilities, at 
least one disability shall be ratable at 40 percent or more, and 
there must be sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. 3.341, 4.16 and 
4.17. 

Finally, where a veteran, who is basically eligible, does not 
meet either the criteria for either test, a determination is 
required as to whether he or she should be granted entitlement to 
nonservice-connected disability pension on an extra-schedular 
basis if they are unemployable by reason of their age, 
occupational background, or other related factors.  38 C.F.R. 
§§ 3.321(b)(2).


Factual Background and Analysis

The Veteran contends that he is unable to secure or follow 
gainful employment as a result of his nonservice-connected 
bipolar disorder.  He has no service connected disabilities and 
his combined disability rating for non-service connected pension 
purposes is 30 percent.

Records from the Social Security Administration (SSA) describe 
the Veteran's post service work history showing that after 
service discharge he was briefly employed with his father's 
janitorial company.  He later worked approximately 20 years in 
various office positions.  He stated that since 1992, he worked 
various temporary jobs as his spouse was a member of the Air 
Force.  He explained that because of frequent relocations it made 
no sense to have anything more than flexible and temporary 
positions.  However, after he and his wife divorced, he continued 
with the temporary services.  Most recently he was employed at a 
McDonald's restaurant, but after six months, when money was 
missing from a cash drawer, he felt accused and angry and did not 
return to work.  

A SSA disability evaluation dated in March 2006 noted the 
Veteran's diagnoses of bipolar disorder, hyper-cycling, 
polysubstance abuse in alleged remission, and personality 
disorder.  The bipolar disorder was currently in the depressive 
phase, but fairly well maintained on medications.  

The SSA records also include a psychiatric review dated in April 
2006.  Examination of the Veteran's work-related functioning, 
revealed he was independent in activities of daily living (ADL), 
but had difficulty getting along with people and with 
concentration.  The examiner noted that while the Veteran's 
allegations of problems were credible, the extent of their 
effects on his functioning was only partially credible.  The 
examiner concluded that overall there was no mental limitation 
restricting the Veteran's ADLs and only mild limitation for 
difficulties in maintaining social functioning, concentration, 
persistence and pace.  The examiner further concluded the 
evidence suggested that the Veteran's mental impairments were 
non-severe and from a psychological standpoint, he was capable of 
gainful employment.  The Veteran did not qualify for SSA 
disability benefits.  

VA treatment records show that on June 8, 2006, the Veteran told 
his psychiatrist that he had been working for $75 per week 
painting at an apartment complex with the hope of securing an 
apartment.  He also reported that he was concerned about his 
financial needs and was looking for gainful employment because 
his SSA application had been denied.  That same information was 
confirmed about two weeks later, in a June 19, 2006 entry, in 
which a VA psychiatrist wrote the Veteran was working part-time 
as a painter and remained hopeful in securing an apartment as he 
was no longer living in the mission and was staying with a 
friend.  An entry dated June 26, 2006, shows the Veteran's 
Narcotics Anonymous sponsor informed a social worker that the 
Veteran had secured gainful employment at that time.  These 
records also show the Veteran received ongoing treatment for 
longstanding polysubstance abuse.

In April 2009, the Veteran submitted a VA Form 21-527 (Income-Net 
Worth and Employment Statement), indicating that he last worked 
March 16, 2009 and was currently receiving no income.  He claimed 
his bipolar disorder was a permanent and total disability 
preventing him from maintaining gainful employment.  The Veteran 
was 53 years old and had at least three years of college.

In May 2009, the Veteran was afforded a VA examination to assess 
the nature and severity of his claimed disabilities, and to 
assess his ability to maintain employment.  At the time of the 
examination the Veteran was a resident in a VA domiciliary where 
he was admitted several months prior, in March 2009, as he was 
homeless and staying with friends.  The examiner recounted the 
Veteran's lengthy psychiatric and substance abuse history in 
detail.  The examiner also described the Veteran's employment 
history, focusing primarily on occupational functioning.  It was 
noted that the Veteran started drinking and using marijuana as a 
teenager and began having problems with alcohol around age 28.  
He started using cocaine at age 18 and crack at age 23.  The 
examiner also noted the Veteran's extensive family history of 
psychiatric disorders in multiple siblings.  The Veteran reported 
that the first time he was told he had a problem other than 
substance abuse was in 2001, after being admitted to a VA 
facility.  The Veteran reported that he was last employed full 
time in 2005, but was suspended over missing money.  Thereafter 
he performed seasonal work stripping parking lots and became 
homeless after this job ran out.  He was currently unemployed.  

The clinical impression was bipolar disorder, minimally 
depressed.  The examiner noted the Veteran presented well insofar 
as his bipolar disorder, but had a significant substance abuse 
problem that made it difficult for him to deal effectively with 
the mood disorder.  The examiner assigned a Global Assessment of 
Functioning (GAF) score of 55-58, which, denotes moderate to 
serious symptoms or moderate to serious impairment in social and 
occupational functioning.  See Quick Reference to the Diagnostic 
Criteria from DSM-IV, 46-47 (1994).

Based on the above evidence, the Board finds that the Veteran is 
not entitled to nonservice-connected pension benefits.  The only 
disability that has been rated by the RO is bipolar disorder, 
rated as 30 percent disabling.  A review of the Veteran's post-
service medical records does not reveal any disabilities not 
identified in the 2009 VA examination report.  He does not, 
therefore, qualify for a combined 100 percent schedular rating, 
nor does he have one disability rated at 60 percent or higher or 
two or more disabilities, with one disability rated at 40 percent 
or higher and the combined rating is 70 percent or higher.  
Therefore, the percentage criteria of 38 C.F.R. §§ 4.15, 4.16, 
and 4.17 have not been met and the Veteran is not considered 
unemployable by those provisions.

Likewise, there are no factors present in this case which would 
warrant consideration of entitlement on an extraschedular basis.  
Per the evidence of record, the Veteran is now 54 years old, has 
a high school degree, and at least three years of college.  The 
Veteran's employment history shows experience in various settings 
including both office work and manual labor.  While he reported 
losing his job in 2005 there is no indication that it was the 
result of his bipolar disorder.  Moreover, it was also noted that 
thereafter he performed seasonal work and was last employed in 
March 2009.  Also both VA and SSA examiners have concluded that 
the Veteran's bipolar disorder is not of a degree that would 
significantly affect his ability to work.  His nonservice-
connected bipolar disorder, when evaluated in association with 
his educational attainment, occupational background, and age, is 
not shown to have permanently precluded all kinds of 
substantially gainful employment.  38 C.F.R. §§ 3.321(b)(2).

The Board finds the medical evidence of record to be more 
probative than the Veteran's unsupported assertions that he is 
unable to work.  Indeed, it appears that the bipolar disorder is 
well-controlled by medication and that the major impediment to 
obtaining gainful employment appears to be chronic substance 
abuse.  Since pension is prohibited for claims based on the 
willful abuse of alcohol and drugs, nonservice-connected pension 
benefits are not warranted in this case.  See 38 U.S.C.A. § 105; 
38 C.F.R. § 3.301.

The preponderance of the evidence is against the claim and the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their claim 
for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 
23,353 (April 30, 2008).  This notice must be provided prior to 
an initial decision on a claim by the RO.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously held 
that any error in VCAA notice should be presumed prejudicial, and 
that VA must bear the burden of proving that such an error did 
not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  
However, the U.S. Supreme Court has recently reversed that 
decision, finding it unlawful in light of 38 U.S.C.A. § 
7261(b)(2), which provides that, in conducting review of decision 
of the Board, a court shall take due account of rule of 
prejudicial error.  The Supreme Court in essence held that - 
except for cases in which VA has failed to meet the first 
requirement of 38 C.F.R. § 3.159(b) by not informing the claimant 
of the information and evidence necessary to substantiate the 
claim - the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden upon 
VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made on a 
case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In letters dated July 2005, April 2009 and August 2009, the RO 
informed the Veteran of its duty to assist him in substantiating 
his claim under the VCAA, and the effect of this duty upon this 
issue.  These letters also informed him of how disability ratings 
and effective dates are assigned.  See Dingess v. Nicholson, 
supra.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of his claims.  Relevant in-service 
and post-service treatment reports as well as records from SSA 
were obtained and the Veteran underwent VA examination in May 
2009.  When VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds that the 2009 VA examination is more than adequate, 
as it reflects a full review of all medical evidence of record, 
is supported by sufficient detail, and refers to specific 
documents and medical history to support the conclusions reached.  

Therefore all obtainable evidence identified by the Veteran 
relative to the claim has been obtained and associated with the 
claims file, and he has not identified any other pertinent 
evidence, not already of record, which would need to be obtained 
for a fair disposition of this appeal.  It is therefore the 
Board's conclusion that no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, supra.

VA has satisfied its duty to assist the Veteran in apprising him 
as to the evidence needed, and in obtaining evidence pertinent to 
his claim under the VCAA.  No useful purpose would be served in 
remanding this matter for yet more development.  Such a remand 
would result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The Court 
has held that such remands are to be avoided.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  


ORDER

Entitlement to nonservice-connected pension benefits is denied.



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


